Citation Nr: 1544801	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO. 14-15 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 60 percent for ischemic heart disease, status post myocardial infarction. 

2. Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2010 and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

By way of background, the RO denied service connection for hypertension in July 2010 and granted service connection for ischemic heart disease in January 2012, assigning a rating of 10 percent. The Veteran timely and separately filed notices of disagreement as to each decision in August 2010 and November 2012, respectively, and separate statements of the case were issued in June 2013. The Veteran then timely filed a single substantive appeal concerning both issues in June 2013, thus properly perfecting an appeal. The issues have been combined into a single appeal for the purposes of Board review.

The August 2010 notice of disagreement also took issue with the denials of service connection for type II diabetes mellitus and a prostate condition. Concerning the diabetes, service connection for that disability was granted in June 2013. As this constitutes a full grant of the benefits sought on appeal as to that claim, it is no longer on appeal. AB v. Brown, 6 Vet. App. 35 (1993). Regarding the prostate condition, the Veteran specifically noted on his June 2013 substantive appeal that he was only appealing the ischemic heart disease and hypertension issues, and that he would refile a claim for a prostate condition later if necessary. As such, the Veteran did not perfect an appeal as to the issue of service connection for a prostate condition, and the issue is not before the Board.

The RO granted an additional increased rating of 60 percent for the Veteran's ischemic heart disease in a June 2013 rating decision, effective December 3, 2009. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. Id. As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. As the grant of the 60 percent rating covers the entire period on appeal, the title page has been updated to reflect a claim for an initial increased rating in excess of 60 percent for ischemic heart disease. 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, TDIU was granted in June 2012 and therefore is not raised by the record.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
While TDIU has been granted in this case, the grant was based on the combined effects of the Veteran's service-connected disabilities, and not solely on a single disability. Buie, 24 Vet. App. 242. Therefore, the grant of TDIU cannot count as a single disability rated at 100 percent. Id.; 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for hypertension, to include as secondary to type II diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's ischemic heart disease has been manifested by chest pain, fatigue, a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; but not by chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope METs level of 1 to 3, or left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 60 percent for ischemic heart disease have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).




A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified or submitted private treatment records have been associated with the electronic claims file. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in February 2012. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted a thorough medical examination of the Veteran. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating for ischemic heart disease. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examination, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's ischemic heart disease rated at 60 percent Diagnostic Code 7005. 38 C.F.R. § 4.104, Diagnostic Code 7005. Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.

Under Diagnostic Code 7005, a 60 percent rating is warranted for arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. Id. A 100 percent rating is warranted for arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. Id.

If non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms. 38 C.F.R. § 4.104, Diagnostic Code 7005, Note.

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note 2.

Based on the evidence of record, the Board finds that a rating of in excess of 60 percent for the Veteran's ischemic heart disease is not warranted. Throughout the period on appeal, the Veteran has complained of symptoms such as fatigue, shortness of breath and chest pain, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran was provided with a VA examination in February 2012. The examiner indicated that based on the Veteran's responses to questioning a workload of 3 to 5 METs would result in dyspnea and fatigue. No congestive heart failure, hypertrophy, or dilatation was present. A left ventricle ejection fraction of 65 percent was recorded. In an addendum opinion, the same examiner indicated that based on March 2012 stress testing the Veteran had a left ventricle ejection fraction of 68 percent, with normal wall motion. Mild hypertrophy was noted, but the left ventricle itself was normal in size.

The Veteran provided a disability benefits questionnaire in March 2011, which was completed by a physician. The questionnaire indicated that the Veteran's ischemic heart disease required continuous medication, but did not provide any METs level estimates. The physician indicated that congestive heart failure was not present, and that recent testing had shown an ejection fraction of 65 percent with no hypertrophy or dilatation. There is no evidence indicating that the March 2011 or February 2012 physicians were not competent or that the examination reports are not credible, and therefore they are entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

The Veteran's private and VA treatment records reflect continued treatment for a heart condition. However, the records are silent for any indication that the Veteran's condition has been manifested by chronic congestive heart failure and contain no METs estimates. The Veteran's left ventricle ejection fraction at no point is noted to be less than 30 percent, with April 2003, June 2003, December 2004, May 2005, March 2007 and May 2009 records all showing that the Veteran's ejection fraction met or exceeded 55 percent, which is well above the 30 percent or less contemplated by a 100 percent rating.

Based on this evidence, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 60 percent for the Veteran's ischemic heart disease is warranted for the period on appeal, as the medical evidence of record clearly shows that the Veteran's level of symptomatology has at no point met or approximated the level of severity and impairment contemplated by a 100 percent rating. There is no evidence of congestive heart failure, the left ventricle ejection fractions have at no point dropped below 55 percent, and there are no opinions indicating that the Veteran's ischemic heart disease results in dyspnea, fatigue or other symptoms with a workload between 1 and 3 METs.

No additional higher or alternative ratings under different Diagnostic Codes for the period on appeal are warranted in the instant case, as the Veteran's service-connected disability has consistently been characterized as ischemic heart disease. 38 C.F.R. § 4.104, Diagnostic Codes 7000-7123. While there is a history of myocardial infarctions, the rating criteria for myocardial infarctions are the same as those used to rate ischemic heart disease, and thus would not result in a higher rating. 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006. 

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Based on the evidence of record, the Board finds that the preponderance of the evidence is against an increased rating in excess of 60 percent for ischemic heart disease. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

III. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's service-connected ischemic heart disease is manifested by angina, dyspnea, fatigue, left ventricle ejection fraction of 55 percent at worst, and a workload greater than 3 METs but not greater than 5 METs of at worst. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the Schedule of Ratings for the Cardiovascular System. See 38 C.F.R. § 4.104, Diagnostic Code 7005. With respect to ischemic heart disease, the Rating Schedule contemplates symptoms such as dyspnea, fatigue, angina, dizziness or syncope under variable workloads, left ventricular dysfunction, chronic congestive heart failure, and cardiac hypertrophy or dilatation. Id. In summary, the schedular criteria for disabilities of the cardiovascular system contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates impairment due to cardiovascular disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as all of the noted symptoms throughout the period on appeal are directly contemplated by the rating criteria. While symptoms such as angina and dyspnea are not considered on their own, they are inherently contemplated by METs levels, which are based on the level of exertion at which these symptoms appear. Id. In short, there is nothing exceptional or unusual about the Veteran's CAD because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration of the Veteran's ischemic heart disease is not warranted in this case.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for ischemic heart disease, Parkinson Disease, type II diabetes mellitus, and bilateral upper and lower extremity diabetic neuropathy. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's ischemic heart disease combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial increased rating in excess of 60 percent for ischemic heart disease is denied.


REMAND

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran has a current diagnosis of hypertension, he has indicated that his hypertension was caused or worsened by his service-connected type II diabetes mellitus, and there is insufficient medical evidence of record to decide the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). Therefore, the Board must remand for a VA examination to determine the nature and etiology of the Veteran's hypertension.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's hypertension. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that hypertension was caused by the service-connected type II diabetes mellitus?

b) If the diabetes did not cause the hypertension, is it at least as likely as not (a fifty percent probability or greater) that the hypertension was aggravated (permanently worsened beyond its natural progression) by the diabetes?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the hypertension by the service-connected disability.

c) If not, is it at least as likely as not (a fifty percent probability or greater) that hypertension is otherwise related to his active duty service, to include herbicide exposure?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to a December 1970 service treatment record reflecting an elevated diastolic blood pressure and complaints of dizziness.

In providing this opinion, the examiner should indicate consideration of the 2006 conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


